In a negligence action to recover damages for personal injuries, etc., defendant Food Fair Stores, Inc., appeals from an order of the Supreme Court, Queens County, dated August 4, 1975, which, inter alia, (1) granted plaintiffs’ motion to set aside a jury verdict in its favor and (2) ordered' a new trial. Order reversed, without costs, verdict reinstated, and case remanded to Trial Term for the entry of an appropriate judgment in accordance herewith. The credibility of the witnesses, the truthfulness and accuracy of the testimony, whether contradicted or not, and the significance of weaknesses and discrepancies are all issues for the trier of the facts (cf. Barnet v Cannizzaro, 3 AD2d 745, 747). It thus cannot be said that the evidence so preponderated in favor of plaintiffs that a verdict against them could not have been reached on any fair interpretation of the evidence (see Olsen v Chase Manhattan Bank, 10 AD2d 539, affd 9 NY2d 829; 8 Carmody Wait 2d, NY Practice, § 62:6). Hopkins, Acting P. J., Martuscello, Margett, Christ and Shapiro, JJ., concur.